                             Case 1:21-cr-00047-RDM Document 8 Filed 01/21/21 Page 1 of 10

AO 442 (Rev. 11111) ArrestWarrant




                                               UNITED STATES DISTRICT COURT
                                                                                       for the

                                                                         District of Columbia


                        United States of America
                                      v.                                                   )     Case: 1:21~mja00054
                 Hector Emmanuel Vargas Santos                                             )
                                                                                                 Assigned to: Judge Robin M. Meriweather
                                                                                           )
                                                                                           )
                                                                                                 Assign Date: 1114/2021
                                                                                           )     Description: COMPLAINT W/ARREST WARRANT
                                                                                           )
                                  Defendant


                                                                   ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED                        to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)            Hector Emmanuel Vargas Santos
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o     Superseding Indictment                o Information                o   Superseding Information              fA Complaint
o     Probation Violation Petition                   o   Supervised Release Violation Petition                     o Violation    Notice        0 Order of the Court

This offense is briefly described as follows:
     18 U.S.C. 1752 (a)(1)&(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
     Authority

     40 U.S.C. 5104(e)(2)(D)&(G)              - Violent Entry and Disorderly Conduct on Capitol Grounds

                                                                                                                                     Robin M. Meriweather
                                                                                                           p._,_ -A(w,_JJ-.-         2021.01.14 12:18:1 1
                                                                                                                                     -05'00'
Date:         1114/2021
                                                                                                                    Issuing officer's signature


City and state:            Washington,        DC
                                                                                                                       Printed name and title


                                                                                      Return

            This warrant was received on             (date)   0I   /14   /1-0       '2-1        , and the person was arrested on     (date)       oif/1/2-0    1-1
at   (city and state)   J efSet;     Cd~ /         M£1t.)   Je i(.s-e~·         .

Date:      OI/W/:J...D2..1
                                                                                           Jdy L/.           ~ffi"""                   ,;;.ru~
                                                                                               JA   /VI(}Y1I1I)C    y. -:.600Pt i¥d K_fe_
                                                                                                                       Printed name ahd title
             CaseCase
                  2:21-mj-12020-JBC
                      1:21-cr-00047-RDM
                                     Document
                                         Document
                                              1 Filed
                                                  8 Filed
                                                      01/19/21
                                                          01/21/21
                                                               PagePage
                                                                    1 of 12 PageID:
                                                                            of 10 1
                               UNITED STATES DISTRICT COURT
                                                      for the
                                               District of New Jersey

                                0$*,675$7( 6&285752200,187(6


                                                                    0$*,675$7(-8'*( BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                       JAMES B. CLARK, III

            UNITED STATES OF AMERICA
                                         Plaintiff              &$6(12.            BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                       21-mj-12020-JBC
                                                                                          BBBBBBBBBBBBBBBBBBBBBBB
                                                                                            1/19/2021
                          v.                                    '$7(2)352&((',1*6

          HECTOR EMMANUEL VARGAS SANTOS
                                                                    '$7(2)$55(67   BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                        1/19/2021
                                        Defendant



352&((',1*6 BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              Rule 5 Initial Appearance

✔   &203/$,17                                                        7(0325$5<&200,70(17
✔   $'9,6('2)5,*+76                                                &216(1772'(7(17,21:,7+5,*+7720$.($
    :$,9(52)&2816(/                                                %$,/$33/,&$7,21$7$/$7(57,0(
✔   $3372)&2816(/BBBBBBB$)3'BBBBBBB&-$
                         ✔                                           %$,/'(1,(''()(1'$175(0$1'('72&8672'<
    :$,9(52)+5*BBBBBBBB35(/,0BBBBBBBB5(029$/             ✔    %$,/6(7BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                               3HUVRQDO5HFRJQL]DQFH%RQG
    &216(17720$*,675$7( 6-85,6',&7,21                                    816(&85('%21'
    3/($(17(5('BBBBBBB*8,/7<BBBBBBBB127*8,/7<                        685(7<%21'6(&85('%<&$6+3523(57<
    3/($$*5((0(17                                              ✔    75$9(/5(675,&7('BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    58/()250                                                ✔    5(32577235(75,$/6(59,&(6
    ),1$1&,$/$)),'$9,7(;(&87('                                     '58*7(67,1*$1'2575($70(17
    27+(5BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          ✔    0(17$/+($/7+7(67,1*$1'2575($70(17
                                                                ✔    6855(1'(5$1'252%7$,1123$663257
                                                                ✔    6((25'(56(77,1*&21',7,2162)5(/($6()25
                                                                     $'',7,21$/&21',7,216

+($5,1*6(7)25

    35(/,0,1$5<5(029$/+5*                                   '$7(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    '(7(17,21%$,/+5*                                         '$7(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    75,$/BBBBBB&2857BBBBBB-85<                              '$7(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    6(17(1&,1*                                                 '$7(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    27+(5BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     '$7(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



$33($5$1&(6

         Joyce Malliet
$86$BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

'()7&2816(/BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                 Peter Carter, AFPD

352%$7,21BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

,17(535(7(5BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              /DQJXDJH

                   5:01 pm
7,0(&200(1&('BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   5:10 pm
7,0(7(50,1$7('BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                       Stephen Bond
&'12BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       Zoom                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                    '(387<&/(5.
               CaseCase
                    2:21-mj-12020-JBC
                        1:21-cr-00047-RDM
                                       Document
                                           Document
                                                4 Filed
                                                    8 Filed
                                                        01/19/21
                                                            01/21/21
                                                                 PagePage
                                                                      1 of 23 PageID:
                                                                              of 10 6

AO 98 (Rev. 12/11) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District of 1HZ-HUVH\
                   United States of America                             )
                                 v.                                     )
                                                                        )       Case No. 21-mj-12020-JBC
            HECTOR EMMANUEL VARGAS SANTOS                               )
                             Defendant                                  )

                                                         APPEARANCE BOND

                                                         Defendant’s Agreement
I,          HECTOR EMMANUEL VARGAS SANTOS                       (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               Type of Bond
(     ) (1) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of $                                                    .

(     ) (3) This is a secured bond of $                                               , secured by:

        (     ) (a) $                                , in cash deposited with the court.

        (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                 ownership and value):

                                                                                                                                         .
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (     ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                         .

                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
               CaseCase
                    2:21-mj-12020-JBC
                        1:21-cr-00047-RDM
                                       Document
                                           Document
                                                4 Filed
                                                    8 Filed
                                                        01/19/21
                                                            01/21/21
                                                                 PagePage
                                                                      2 of 24 PageID:
                                                                              of 10 7
                                                                                                                               Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant – and each surety – declare under penalty of perjury that:
         (1)       all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.
Acceptance. I, the defendant – and each surety – have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant – and each surety – declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date:     01/19/2021                                                          s/Hector Emmanuel Vargas Santos
                                                                                        Defendant’s signature



                Surety/property owner – printed name                          Surety/property owner – signature and date



                Surety/property owner – printed name                          Surety/property owner – signature and date



                Surety/property owner – printed name                          Surety/property owner – signature and date




                                                                 CLERK OF COURT


Date:      1/19/2021                                                                      Stephen Bond
                                                                                  Signature of Clerk or Deputy Clerk

Approved.

Date:      1/19/2021                                                                  s/James B. Clark, III
                                                                                          Judge’s signature
                      CaseCase
                           2:21-mj-12020-JBC
                               1:21-cr-00047-RDM
                                               Document
                                             UNITED SDocument
                                                     TATES D3ISTRICT
                                                                Filed
                                                                   8 COURT
                                                                      Filed
                                                                       01/19/21
                                                                            01/21/21
                                                                                 PagePage
                                                                                      1 of 35 PageID:
                                                                                              of 10 3
                                                            IRUWKH'LVWULFWRI1HZ-HUVH\


                      United States of America
                                                                                                 ORDER SETTING
                                   v.                                                         CONDITIONS OF RELEASE
           HECTOR EMMANUEL VARGAS SANTOS                                                        Case Number: 21-mj-12020-JBC
                             Defendant

 IT IS ORDERED on this 19th day of           January   , 20 that the release of the defendant is subject to the following conditions:
            The defendant must not violate any federal, state or local law while on release.
            The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
              42 U.S.C. § 14135a.
            The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
             DQ\FKDQJHRIDGGUHVVDQGRUWHOHSKRQHQXPEHU
            The defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                                   Release on Bond

 Bail be fixed at $                          and the defendant shall be released upon:

         (;) Executing aSHUVRQDOUHFRJQL]DQFH bond ( ) with co-signor(s)                                           ;
         ( ) Executing a secured appearance bond ( ) with co-signor(s)                                              , and ( ) depositing
             in cash in the registry of the Court    % of the bail fixed; and/or ( ) execute an agreement to forfeit designated property
             located at                                                     . Local Criminal Rule 46.1(d)(3) waived/not waived by the
             Court.
         ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof;

                                                        Additional Conditions of Release

 Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the safety of
 other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

 IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
       (;) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
            including but not limited to, any arrest, questioning or traffic stop.
       ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
            victim, or informant; not retaliate against any witness, victim or informant in this case.
       ( ) The defendant shall be released into the third party custody of

                  who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure
                  the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
                  defendant violates any conditions of release or disappears.


                 Custodian Signature:                                              Date: _




DNJ-CR-019((REV. 1/09)(modified AO-199)                                                                                                   Page 1
                CaseCase
                     2:21-mj-12020-JBC
                         1:21-cr-00047-RDM
                                        Document
                                            Document
                                                 3 Filed
                                                     8 Filed
                                                         01/19/21
                                                             01/21/21
                                                                  PagePage
                                                                       2 of 36 PageID:
                                                                               of 10 4
 (;)      The defendant’s travel is restricted to (;) New Jersey ( ) Other
                                                       (;) unless approved by Pretrial Services (PTS).
 (;)      Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
 ( )      Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
          procedures/equipment.
 (;)      Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in which the
          defendant resides shall be removed       w/in 24 hours and verification provided to PTS.7KLVLQFOXGHV3XUFKDVHUV,' SHUPLWV
 (;)      Mental health testing/treatment as directed by PTS.
 ( )      Abstain from the use of alcohol.
 (;)      Maintain current residence or a residence approved by PTS.
 (;)      Maintain or actively seek employment
 ( )      No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
 ( )      Have no contact with the following individuals:

 ( )      Defendant is to participate in one of the following home confinement program components and abide by all the requirements of
          the program which ( ) will or ( ) will not include electronic monitoring or other location verification system. You shall pay all
          or part of the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising
          officer. 7KHGHIHQGDQWVKDOOLQVWDOODODQGOLQHWHOHSKRQH:,GD\VLIRQHLVQRWDWWKHUHVLGHQFH
           ( ) (i) Curfew. You are restricted to your residence every day ( ) from                     to        _, or ( ) as directed by
                         the pretrial services office or supervising officer; or
           ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                         education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                         appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                         supervising officer. Additionally, employment ( ) is permitted ( ) is not permitted.
           ( ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                         for medical necessities and court appearances, or other activities specifically approved by the court.
  (     ) Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or the
           installation of computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pay all
           or part of the cost of the monitoring software based upon their ability to pay, as determined by the pretrial services
           office or supervising officer.
            ( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or FRQQHFWHGGHYLFHV
            ( ) (ii)  Computer - No Internet Access: defendant is permitted use of computers or connected GHYLFHVEXWLVQRW
                        SHUPLWWHGDFFHVVWRWKH,QWHUQHW :RUOG:LGH:HE)736LWHV,5&6HUYHUV,QVWDQW0HVVDJLQJHWF 
           (    )    (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
                              permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                              legitimate and necessary purposes pre-approved by Pretrial
                              Services at [ ] home [ ] for employment purposes.
            (   )    (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                              by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                              approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.
      (;) Other:    Defendant is not to enter any government buildings unless required by the government agency.


      (;) Other:    Defendant shall report to the United States Marshal Services in Newark, New Jersey for processing at a date to be determined.



      (;) Other:    Travel is also permitted to D.C. in order to confer with local counsel in D.C., for this case, if necessary.




DNJ-CR-019((REV. 1/09)(modified AO-199)                                                                                                             Page 2
                      CaseCase
                           2:21-mj-12020-JBC
                               1:21-cr-00047-RDM
                                              Document
                                                  Document
                                                       3 Filed
                                                            8 Filed
                                                               01/19/21
                                                                    01/21/21
                                                                         PagePage
                                         ADVICE OF PENALTIES AND SANCTIONS
                                                                              3 of 37 PageID:
                                                                                      of 10 5

 TO THE DEFENDANT:

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                            Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
  revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
  a fine, or both.
               While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
  for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e.,
  in addition to) to any other sentence you receive.
               It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
  a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
  witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
  they involve a killing or attempted killing.
               If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
  prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
                          not more than $250,000 or imprisoned for not more than 10 years, or both;
                    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
                          more than $250,000 or imprisoned for not more than five years, or both;
                    (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                    (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                    A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
  addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                         Acknowledgment of the Defendant

                   I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
  of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.
                                                                            V+HFWRU(PPDQXHO9DUJDV6DQWRV
                                                                                        Defendant’s Signature


                                                                                             City and State

                                                    Directions to the United States Marshal

      (;) The defendant is ORDERED released after processing.
      ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
           posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
           appropriate judge at the time and place specified.
              1/19/2021                                                        s/James B. Clark, III
     Date:
                                                                                       Judicial Officer’s Signature
                                                                           JAMES B. CLARK, III, U.S.M.J.
                                                                                         Printed Name and Title




DNJ-CR-019((REV. 1/09)(modified AO-199)                                                                                                          Page 3
                CaseCase
                     2:21-mj-12020-JBC
                         1:21-cr-00047-RDM
                                        Document
                                            Document
                                                 5 Filed
                                                     8 Filed
                                                         01/19/21
                                                             01/21/21
                                                                  PagePage
                                                                       1 of 18 PageID:
                                                                               of 10 8

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                                    District of -HUVH\

                   United States of America                                    )
                              v.                                               )       Case No. 21-mj-12020-JBC
                                                                               )
        HECTOR EMMANUEL VARGAS SANTOS                                          )       Charging District: Columbia
                              Defendant                                        )       Charging District’s Case No. 1:21-mj-00054


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Via Virtual Hearing                                                             Courtroom No.:
                                                                                       Date and Time: 1/22/2021 1:00 pm

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            01/19/2021                                                                           s/James B. Clark, III
                                                                                                           Judge’s signature

                                                                                               JAMES B. CLARK, III, U.S.M.J.
                                                                                                        Printed name and title
2/11/2021               Case 1:21-cr-00047-RDM     Document
                                          CM/ECF LIVE - U.S. District8Court
                                                                         Filed
                                                                            for the01/21/21
                                                                                    District of NewPage
                                                                                                   Jersey 9 of 10


                                     Query       Reports            Utilities   Help    What's New    Log Out

                                                                                                                     CLOSED

                                      U.S. District Court
                          District of New Jersey [LIVE] (Newark)
               CRIMINAL DOCKET FOR CASE #: 2:21-mj-12020-JBC All Defendants


 Case title: USA v. SANTOS                                                             Date Filed: 01/19/2021
 Other court case number: 1:21-mj-00054 District of Columbia                           Date Terminated: 01/21/2021


 Assigned to: Magistrate Judge James B.
 Clark

 Defendant (1)
 HECTOR EMMANUEL VARGAS                                                represented by PETER MICHAEL CARTER
 SANTOS                                                                               OFFICE OF THE FEDERAL PUBLIC
 TERMINATED: 01/21/2021                                                               DEFENDER
                                                                                      972 BROAD STREET
                                                                                      NEWARK, NJ 07102
                                                                                      (973) 645-6347
                                                                                      Email: peter_carter@fd.org
                                                                                      TERMINATED: 01/21/2021
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED
                                                                                      Designation: Public Defender or
                                                                                      Community Defender Appointment

 Pending Counts                                                                        Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                     Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                            Disposition
 18:1752.P KNOWINGLY ENTERING OR
 REMAINING IN ANY RESTRICTED
 BUILDING OR GROUNDS WITHOUT
 LAWFUL AUTHORITY; 40:193F.P

https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?152583358770248-L_1_0-1                                                        1/2
2/11/2021   Case 1:21-cr-00047-RDM     Document
                               CM/ECF LIVE              8 Court
                                           - U.S. District  Filed     01/21/21
                                                                for the District of NewPage
                                                                                        Jersey 10 of 10

 VIOLENT ENTRY AND DISORDERLY
 CONDUCT ON CAPITOL GROUNDS



 Plaintiff
 USA                                                                represented by JOYCE M. MALLIET
                                                                                   UNITED STATES ATTORNEY'S OFFICE
                                                                                   970 BROAD STREET
                                                                                   ROOM 702
                                                                                   NEWARK, NJ 07102
                                                                                   (973) 645-2876
                                                                                   Email: joyce.malliet@usdoj.gov
                                                                                   TERMINATED: 01/21/2021
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: Assistant US Attorney

  Date Filed            # Docket Text
  01/19/2021                Arrest (Rule 5) of HECTOR EMMANUEL VARGAS SANTOS (seb) (Entered:
                            01/21/2021)
  01/19/2021           1 Minute Entry for proceedings held before Magistrate Judge James B. Clark:Initial
                         Appearance in Rule 5 Proceedings as to HECTOR EMMANUEL VARGAS SANTOS held
                         on 1/19/2021. Defendant advised of rights. AFPD appointed. Defendant released on
                         personal recognizance bond. (Court Reporter/Recorder Zoom.) (seb) (Entered: 01/21/2021)
  01/19/2021           2 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to HECTOR EMMANUEL
                         VARGAS SANTOS PETER MICHAEL CARTER for HECTOR EMMANUEL VARGAS
                         SANTOS appointed. Signed by Magistrate Judge James B. Clark on 1/19/2021. (seb)
                         (Entered: 01/21/2021)
  01/19/2021           3 ORDER Setting Conditions of Release as to HECTOR EMMANUEL VARGAS SANTOS
                         (1) (Personal Recognizance Bond) (Finance notified). Signed by Magistrate Judge James B.
                         Clark on 1/19/2021. (seb) (Entered: 01/21/2021)
  01/19/2021           4 Personal Recognizance Bond Entered as to HECTOR EMMANUEL VARGAS SANTOS
                         (seb) (Entered: 01/21/2021)
  01/19/2021           5 ORDER Requiring Defendant to Appear in the District Where Charges are Pending and
                         Transferring Bail as to HECTOR EMMANUEL VARGAS SANTOS. Signed by Magistrate
                         Judge James B. Clark on 1/19/2021. (seb) (Entered: 01/21/2021)
  01/21/2021           6 Notice to Columbia of a Rule 5 Initial Appearance as to HECTOR EMMANUEL VARGAS
                         SANTOS. Your case number is: 1:21-mj-00054. Docket sheet and documents attached. (If
                         you require certified copies of any documents, please send a request to
                         InterdistrictTransfer_NJD@njd.uscourts.gov.) (Attachments: # 1 Order Appointing Federal
                         Public Defender, # 2 Order Setting Conditions of Release, # 3 Personal Recognizance Bond,
                         # 4 Order to Appear in Charging District) (seb) (Entered: 01/21/2021)




https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?152583358770248-L_1_0-1                                                       2/2
